     Case 3:17-cv-01362 Document 1223 Filed 02/11/21 Page 1 of 2 PageID #: 42544


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON,

        Plaintiff,

v.                                                      Civil Action No. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.

         Defendants.



CABELL COUNTY COMMISSION,

        Plaintiff,
                                                        Civil Action No. 3:17-01665
v.

AMERISOURCEBERGEN DRUG
CORPORATION, et al.

        Defendants.



                            NOTICE OF WITHDRAWAL AS COUNSEL

         PLEASE TAKE NOTICE that Anna Han, Esq. is withdrawing as legal counsel on behalf of

 McKesson Corporation in this matter effective February 12, 2021, when she will be departing Covington

 & Burling LLP. Accordingly, it is requested that Ms. Han be removed as a participant to the electronic

 docket in this matter.

         Respectfully submitted this 11th day of February, 2021.


                                                       /s/ Timothy C. Hester
                                                       Timothy C. Hester (DC 370707)
                                                       COVINGTON & BURLING LLP
                                                       One CityCenter
                                                       850 Tenth Street NW
                                                       Washington, DC 20001
                                                       Tel: (202) 662-5324
                                                       thester@cov.com
                                                       Counsel for McKesson Corporation
     Case 3:17-cv-01362 Document 1223 Filed 02/11/21 Page 2 of 2 PageID #: 42545


                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

        Plaintiff,

v.                                                        Civil Action No. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.

         Defendants.



CABELL COUNTY COMMISSION,

        Plaintiff,
                                                          Civil Action No. 3:17-01665
v.

AMERISOURCEBERGEN DRUG
CORPORATION, et al.

        Defendants.



                                      CERTIFICATE OF SERVICE

         I hereby certify that on the 11h day of February, 2021, I filed a true and exact copy of the foregoing

 “Notice of Withdrawal as Counsel” via the Court’s CM/ECF system which will provide service to all

 counsel of record.


                                                          /s/ Timothy C. Hester
                                                          Timothy C. Hester (DC 370707)
